 Case 2:20-cr-20090-MSN Document 62 Filed 07/20/21 Page 1 of 1                       PageID 228




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                     No: 2:20-cr-20090-MSN

SHANE SONDERMAN,

       Defendant.


         ORDER REGARDING BROADCASTING, TELEVISING, RECORDING
             OR PHOTOGRAPHING COURTROOM PROCEEDINGS


       Pursuant to Federal Judicial Conference Policy, any broadcasting, televising, recording, or

photographing of the proceedings in this case is strictly prohibited. A Sentencing Hearing is set in

this matter for Wednesday, July 21, 2021 at 9:30 a.m. in Courtroom 4. Any broadcasting,

televising, recording, or photographing of the proceedings in violation of this Order will constitute

contempt of Court and will be adjudicated accordingly.

       IT IS SO ORDERED, this 20th day of July 2021.

                                                      s/ Mark S. Norris
                                                      MARK S. NORRIS
                                                      UNITED STATES DISTRICT JUDGE
